DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicants’ submission, filed on 05/14/2021, in response to claims 1-11 and 20-26 rejection from the non-final office action (02/19/2021), by amending claims 1, 4-7, 20, and 23-24 and adding new claims 27-28 is entered and will be addressed below. 

Claim Interpretations
The limitations “two radical gas sources” of claim 20 without Specifying the locations of these gas sources relatively to the remote plasma source, therefore, includes any two of the gas sources out of the three gases 190A-190C, (or various precursor sources 195A-195E in Fig. 2).

On the other hand, the ” a first gas source coupled to the gas transport path downstream of the remote plasma unit” and “a second gas source coupled upstream of the remote plasma unit “ of claim 1 specifies the location of these gas sources. While Applicants’ newly amended claims 4-5 describes fluorine and hydrogen, claim 1 does not require these gases specifically, any two plasma gases, including inert gas, read into claim 1. Furthermore, the gases Species used in the remote plasma is an intended use of the apparatus.



The “remote plasma unit” in claim 1 is not considered under 35 USC 112f because each does not have functioning language. 

The examiner suggests changing the “remote plasma unit” to “remote plasma”.

The “A semiconductor film pre-clean/etch apparatus comprising” of claim 1, the process performed is an intended use of the apparatus.

It has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (Walter, 618 F.2d at 769, 205 USPQ at 409; MPEP 2106). Additionally, in apparatus claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim (In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963); MPEP2111.02). When the structure recited in the reference is substantially identical to In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01). 

The ”at least one of the first layer or the second layer of the coating is formed by atomic layer deposition (ALD)” of claims 1 and 20, “wherein both the first layer and the second layer are formed by ALD” of claims 8 and 25, “wherein the first layer is formed by ALD and the second layer is formed by at least one of: anodization, chemical vapor deposition (CVD), plasma vapor deposition (PVD), plasma spray coating, or plasma electrolytic oxidation (PEO)” of claims 9 and 26 are a product by process claim. See MPEP 2113.

Claim Rejections - 35 USC § 102
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 20-22, 25-26, and 28 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Firouzdor et al. (US 20150307982, hereafter ‘982). (US 6182603 and 20070190266, hereafter ‘266, are evidenced for the term “manifold”).
‘982 teaches all limitations of:
Claim 20: PLASMA EROSION RESISTANT THIN FILM COATING FOR HIGH TEMPERATURE APPLICATION (title), In the semiconductor industry, devices are fabricated by a number of manufacturing processes producing structures of an ever-
FIG. 1 is a sectional view of a processing chamber 100 having one or more chamber components that are coated with a thin film protective layer in accordance with embodiments of the present invention ([0018], the claimed “a reaction chamber”);
Examples of chamber components that may include a thin film protective layer include a susceptor 134, a chamber body 105, a showerhead 110, and so on ([0020]), The susceptor 134 holds one or more substrates during processing ([0026], 2nd sentence, the claimed “a wafer holder within the reaction chamber configured to hold a semiconductor wafer”);
 A gas panel 152 may provide process and/or cleaning gases to the interior volume 106 through the showerhead 110 via one or more gas delivery lines 138-146 ([0024]) ,A remote plasma source (RPS) 150 may generate Fluorine radicals (F*) during cleaning ([0024], 3rd sentence), Examples of cleaning gases that may be used to clean deposited materials from the surfaces of chamber components include halogen-containing gases, such as C2F6, SF6, … NF3, CF4, CHF3, CH2F3, F, NF3, … and SiF4, among others ([0025], 3rd sentence), Examples of carrier gases include N2, He, Ar, and other gases inert to cleaning gases (e.g., non-reactive gases). In one embodiment, NF3 and Ar are used to perform the plasma cleaning process ([0025], last two sentences, see also inert radical [0079], 5th sentence of ‘982, if Applicants argue that inert radicals two radical gas sources, comprising a first radical gas source and a second radical gas source different from the first radical gas source; a remote plasma unit configured to convert a first gas provided by the first radical gas source into a first radical gas and configured to convert a second gas provided by the second radical gas source into a second radical gas, the remote plasma unit comprising a main body, a gas inlet an RF generator, and a gas outlet”);
A gas panel 152 may provide process and/or cleaning gases to the interior volume 106 through the showerhead 110 via one or more gas delivery lines 138-146 ([0024], the claimed “a gas transport path configured to provide a gas delivery to the reaction chamber and a mixture of at least two gases; and a showerhead for dispersing a gas across the semiconductor wafer”); 
FIGS. 3-5 illustrate cross sectional side views of articles (e.g., chamber components) covered by one or more thin film protective layers. FIG. 3 illustrates a cross sectional side view of one embodiment of an article 300 having a first protective layer 330 and a second protective layer 308. The first protective layer may be SiC, SiN, or another ceramic material. The first protective layer 330 may have been deposited onto the body 305 by a CVD process ([0041]), During processing, the susceptor 200 is coated (along with supported wafers) via an atomic monolayer deposition (ALD) or other CVD process ([0031], 8th sentence, the claimed “wherein the remote plasma unit   comprises a coating with a first layer and a second layer, wherein the coating covers 
One or more thin film protective layer (e.g., first layer 408 and/or second layer 410) in the thin film protective layer stack 406 may be one of YAG, YAM, EAG or YF3. Additionally, some of the protective layers may include Er2O3, Gd2O3, Gd3Al5O12, or a ceramic compound comprising Y4Al2O9 and a solid-solution of Y2O3--ZrO2. In one embodiment, the same ceramic material is not used for two adjacent thin film protective layers (Fig. 4, [0055]), the layers in the protective layer stack 506 may be alternating layers of two different ceramics  (Fig. 5, [0061], the claimed “and wherein the first layer and the second layer comprise different materials”).

	Claims 21-22: a first layer 408 may have a thickness of 3 microns, and a second layer 410 may have a thickness of 3 microns. In another example, first layer 508 may be a YAG layer having a thickness of 2 microns, second layer 510 may be a compound ceramic layer having a thickness of 1 micron, third layer 515 may be a YAG layer having a thickness of 1 micron, and fourth layer 518 may be a compound ceramic layer having a thickness of 1 micron ([0057], the claimed “wherein the first layer is on the 
	Claim 25: “wherein both the first layer and the second layer are formed by ALD” is a product by process claim, furthermore, coating the stacks of Figs. 4-5 by CVD can be considered as ALD.
	Claim 26: The first protective layer may be SiC, SiN, or another ceramic material. The first protective layer 330 may have been deposited onto the body 305 by a CVD process ([0041]), During processing, the susceptor 200 is coated (along with supported wafers) via an atomic monolayer deposition (ALD) or other CVD process ([0031], 8th sentence, the claimed “wherein the first layer is formed by ALD”),
The second protective layer 308 may be a ceramic thin film protective layer applied over the first protective layer 330 using IAD ([0042], the claimed “and the second layer is formed by at least one of: anodization, chemical vapor deposition (CVD), plasma vapor deposition (PVD), plasma spray coating, or plasma electrolytic oxidation (PEO)”, note ion assisted deposition is a plasma vapor deposition, note claim 26 is also a product by process claim).
Claim 28: FIG. 3 illustrates a cross sectional side view of one embodiment of an article 300 having a first protective layer 330 and a second protective layer 308. The first protective layer may be SiC, SiN, or another ceramic material ([0041], 2nd sentence), Examples of ceramics that may be used to form the second protective layer 2O3 ([0044], the claimed “wherein the first layer comprises at least one of: aluminum oxide (Al2O3) and yttrium oxide (Y2O3)”).
Claims 1-5, 8-11, 27, and alternatively claims 20-22, 25-26, and 28, are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over ‘982, in view of Chang et al. (US 20010003015, hereafter ‘015). 
In case Applicants argue that the claimed manifold of claim 20 should include a plate with a plurality of holes (e.g. a baffle plate) as shown in Applicants’ Fig. 1 and ‘982’s manifold does not have a plurality of holes. 

‘982 also teaches some limitations of:
Claim 1: PLASMA EROSION RESISTANT THIN FILM COATING FOR HIGH TEMPERATURE APPLICATION (title), In the semiconductor industry, devices are fabricated by a number of manufacturing processes producing structures of an ever-decreasing size. Some manufacturing processes such as plasma etch and plasma clean processes expose a substrate to a high-speed stream of plasma to etch or clean the substrate ([0003], the claimed “A semiconductor film pre-clean/etch apparatus comprising”, note the process performed is an intended use of the apparatus): 
FIG. 1 is a sectional view of a processing chamber 100 having one or more chamber components that are coated with a thin film protective layer in accordance with embodiments of the present invention ([0018], the claimed “a reaction chamber”);
nd sentence, the claimed “a wafer holder within the reaction chamber configured to hold a semiconductor wafer”);
 A remote plasma source (RPS) 150 may generate Fluorine radicals (F*) during cleaning ([0024], 3rd sentence), Examples of cleaning gases that may be used to clean deposited materials from the surfaces of chamber components include halogen-containing gases, such as C2F6, SF6, … NF3, CF4, CHF3, CH2F3, F, NF3, … and SiF4, among others ([0025], 3rd sentence, the claimed “a remote plasma unit”);
A gas panel 152 may provide process and/or cleaning gases to the interior volume 106 through the showerhead 110 via one or more gas delivery lines 138-146 ([0024], the claimed “a gas transport path downstream of the remote plasma unit configured to ensure a gas delivery to the reaction chamber and a uniform mixture of at least two gases; a first gas source coupled to the gas transport path downstream of the remote plasma unit wherein the remote plasma unit is configured to convert a first gas from the first gas source into a first radical gas”; the showerhead 110 is the claimed “a showerhead downstream of the gas transport path for dispersing a gas across the semiconductor wafer; and a gas manifold disposed in the gas transport path between the remote plasma unit and the showerhead”, Note the gas from injector 122 expands/diverts into a larger space into the showerhead is considered “a gas manifold”),
2, He, Ar, and other gases inert to cleaning gases (e.g., non-reactive gases). In one embodiment, NF3 and Ar are used to perform the plasma cleaning process ([0025], last two sentences, the claimed “the gas manifold configured to help deliver the second radical gas to an edge of the semiconductor wafer”, Note it is well-known inert gas can be converted into plasma, same as Applicants’ “an inert gas to help ignite remote plasma unit 170”, see also inert radical [0079], 5th sentence of ‘982, if Applicants argue that inert radicals is not necessary generated by the remote plasma source 150, it would have been obvious to include inert radicals to expand the apparatus capability. Note the gas from injector 122 expands/diverts into a larger space into the showerhead is considered “a gas manifold”, as evidenced by US 6182603 manifold 16, Fig. 1, col. 5, lines 1-2 and ‘266 evidenced manifold 74, Fig. 2, [0021], the showerhead is delivering plasma to the wafer edge same as Applicants’ Fig. 1, i.e. also delivery to the center of the wafer); 
FIGS. 3-5 illustrate cross sectional side views of articles (e.g., chamber components) covered by one or more thin film protective layers. FIG. 3 illustrates a cross sectional side view of one embodiment of an article 300 having a first protective layer 330 and a second protective layer 308. The first protective layer may be SiC, SiN, or another ceramic material. The first protective layer 330 may have been deposited onto the body 305 by a CVD process ([0041]), During processing, the susceptor 200 is coated (along with supported wafers) via an atomic monolayer deposition (ALD) or other CVD process ([0031], 8th sentence, the claimed “wherein at least one of the wafer holder, the reaction chamber, the gas transport path, the showerhead, the gas manifold, or the remote plasma unit comprises a coating with a first layer and a second layer; 
One or more thin film protective layer (e.g., first layer 408 and/or second layer 410) in the thin film protective layer stack 406 may be one of YAG, YAM, EAG or YF3. Additionally, some of the protective layers may include Er2O3, Gd2O3, Gd3Al5O12, or a ceramic compound comprising Y4Al2O9 and a solid-solution of Y2O3--ZrO2. In one embodiment, the same ceramic material is not used for two adjacent thin film protective layers (Fig. 4, [0055]), the layers in the protective layer stack 506 may be alternating layers of two different ceramics  (Fig. 5, [0061], the claimed “and wherein the first layer and the second layer comprise different materials”).
Claim 4: A remote plasma source (RPS) 150 may generate Fluorine radicals (F*) during cleaning, and may deliver the Fluorine radicals via one or more gas delivery lines 138-146 ([0024], 2nd last sentence, the claimed “wherein the first radical gas is a fluorine radical gas”).

‘982 does not teach the other limitations of:
Claim 1: a second gas source coupled upstream of the remote plasma unit and configured to provide a second gas to flow through the remote plasma unit, wherein the 
a plurality of precursor sources coupled upstream of the remote plasma unit and configured to provide one or more precursor gases to flow through the remote plasma unit;
wherein the first gas source and the corresponding first radical gas are different than the second gas source and the corresponding second radical gas.
Claim 5: wherein the second radical gas is a hydrogen radical gas.

‘015 is an analogous art in the field of POST DEPOSITION SURFACE PASSIVATION OF A CHEMICAL VAPOR DEPOSITED FILM (title) a remote plasma source and channeled to said reactor chamber (abstract). ‘015 teaches that Gas delivery system 89 includes gas supply panel 90 and gas or liquid sources 91A-C (additional sources may be added if desired), containing gases or liquids that may vary depending on the desired processes used for a particular application (Fig. 1A, [0032]), the dry cleaning process can employ remote plasma system 4 to dissociate Cl2 gas molecules and/or other gases. Similarly, remote microwave plasma system 4 can be used to dissociate titanium and other process gas molecules during the deposition process and the dissociated ions can be channeled to chamber 30. The present invention can be used with different cleaning sources including F2, ClF3 and others, and the techniques of the present invention can be employed with different titanium sources, 4 (a solid) and any other titanium halide compound. Also, plasma pretreatment step 325 can be used to heat the wafer and stabilize temperature uniformity across the wafer prior to the deposition step ([0098], 4th sentence, the liquid sources 91A-C are coupled upstream of the remote plasma unit), when a process gas is to be vaporized from a liquid precursor, for example TiCl4, process gas control subroutine 165 would be written to include steps for bubbling a delivery gas, such as helium, through the liquid precursor in a bubbler assembly, or introducing a carrier gas ([0055], in other words, sources 91A-C are a plurality of precursor sources coupled upstream of the remote plasma unit), The plasma in either case may further comprise hydrogen and argon and the layer of titanium has been deposited by CVD (abstract), One known CVD method of depositing titanium films includes forming a plasma from a process gas that includes a TiCl4 source gas and a hydrogen (H2) reactant gas in a standard PECVD process ([0008], therefore, at least hydrogen is a second gas source that for a second radical gas), for the purpose of treating deposited layers such as titanium so as to protect them from contaminants during the fabrication process ([0009]). ‘015 further teaches that the process gas is injected into the chamber 30 through central gas inlet 44 in gas-feed cover plate 45 to a first disk-shaped manifold 48 and from thence through passageways 50 in a baffle plate (or blocker plate) 52 to a second disk-shaped manifold 54 (Fig. 1c, [0037], last sentence). Note the manifold 48 and 54 is between the RPS 4 and showerhead 40. Note ‘015 also teaches the limitation of claim 4.

prima facie case of obviousness. MPEP 2144.07.

‘982 further teaches the limitations of:
	Claims 2-3, 10, 21-22: a first layer 408 may have a thickness of 3 microns, and a second layer 410 may have a thickness of 3 microns. In another example, first layer 508 may be a YAG layer having a thickness of 2 microns, second layer 510 may be a compound ceramic layer having a thickness of 1 micron, third layer 515 may be a YAG layer having a thickness of 1 micron, and fourth layer 518 may be a compound ceramic layer having a thickness of 1 micron ([0057], the claimed “wherein the first layer is on the showerhead and a thickness of the first layer ranges between: 1-10,000 nm; 10-2,500 nm; or 100-500 nm” of claim 2, “wherein the second layer is on the showerhead and a thickness of the second layer ranges between: 1-10,000 nm; 10-2,500 nm; or 100-500 nm” of claim 3, and “wherein the first layer and the second 
	Claims 8 and 25: “wherein both the first layer and the second layer are formed by ALD” is a product by process claim, furthermore, coating the stacks of Figs. 4-5 by CVD can be considered as ALD.
	Claims 9 and 26: The first protective layer may be SiC, SiN, or another ceramic material. The first protective layer 330 may have been deposited onto the body 305 by a CVD process ([0041]), During processing, the susceptor 200 is coated (along with supported wafers) via an atomic monolayer deposition (ALD) or other CVD process ([0031], 8th sentence, the claimed “wherein the first layer is formed by ALD”),
The second protective layer 308 may be a ceramic thin film protective layer applied over the first protective layer 330 using IAD ([0042], the claimed “and the second layer is formed by at least one of: anodization, chemical vapor deposition (CVD), plasma vapor deposition (PVD), plasma spray coating, or plasma electrolytic oxidation (PEO)”, note ion assisted deposition is a plasma vapor deposition, note claim 9 is also a product by process claim).

Claims 27-28: FIG. 3 illustrates a cross sectional side view of one embodiment of an article 300 having a first protective layer 330 and a second protective layer 308. The first protective layer may be SiC, SiN, or another ceramic material ([0041], 2nd sentence), Examples of ceramics that may be used to form the second protective layer 308 include … Any of the aforementioned ceramics may include trace amounts of other materials such as … Al2O3 ([0044], the claimed “wherein the first layer comprises at least one of: aluminum oxide (Al2O3) and yttrium oxide (Y2O3)”).
Alternatively, claims 1-5, 8-11, 20-22, and 25-28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over ‘982 and ‘015, in view of Hirota (US 20160087028, hereafter ‘028).
In case Applicants argue that ‘982 does not explicitly teach one of the layer is form by ALD of claims 1 and 20 or both layer are formed by ALD of claim 8. 

‘028 is an analogous art in the field of SEMICONDUCTOR DEVICE AND METHOD FOR MANUFACTURING SAME (title) two protective films (abstract) including plasma ([0144]). ‘028 teaches that an AZ structure dielectric film (16) comprising a first dielectric film (16A) that comprises an ALD (atomic layer deposition)-ZrO (zirconium 

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill to have applied ALD to form two protective films, as taught by ‘028, as the process of forming layers of ‘982, for its suitability with predictable results. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. MPEP 2144.07.

	Claims 2-5, 8-11, 21-22, and 25-28 rejections are discussed above.

	In case Applicants argue that the trace amount of Al2O3 as taught by ‘982 does not read into claims 27-28, ‘028 clearly teaches ALD-AlO (aluminum oxide) film ([0003]).
Further alternatively, claims 10-11, 20-22, 25-26, and 28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over ‘982 and ‘015 (optionally with  ‘028), further in view of Fu (US 20070190266, hereafter ‘266).
In case Applicants argue that ‘RPS in ‘982 is not a chamber component as described in “examples of chamber components that may include a thin film protective layer include a susceptor 134, a chamber body 105, a showerhead 110, and so on” ([0020]) and ‘982 does not expressly teach the limitations of:

Claim 11: wherein formation of the composite coating is repeated several times on the remote plasma unit.
Claim 20: wherein the remote plasma unit (comprises a coating with a first layer and a second layer).

‘266 is an analogous art in the field of Water vapor passivation of a wall facing a plasma (title) for semiconductor ([0003]), A chamber passivation method particularly useful for hydrogen plasma cleaning of low-k dielectrics prior to coating a barrier layer into a via hole with hydrogen radicals are provided from a remote plasma source. For each wafer, the chamber is passivated with water vapor (or other gas even more chemabsorbed on plasma facing walls) passed through the remote plasma source prior to the ignition of the hydrogen plasma. The water vapor is absorbed on walls, such as alumina and quartz parts of the remote plasma source, and forms a protective mono-layer that endures sufficiently long to protect the walls during the generation of the hydrogen plasma. Thereby, the plasma facing walls, particularly of a dielectric such as alumina, are protected from etching (abstract). ‘266 teaches that the plasma pre-cleaning process of the cited patent application can be improved by passivating the remote plasma source and other walls facing the plasma with water vapor that has not been excited into a plasma, preferably, prior to ignition of the plasma containing hydrogen but no water ([0018], last sentence, see also [0036]).

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill to have applied protectively layer in RPS of ‘982, for the purpose of improving the pre-cleaning process, as taught by ‘266 ([0018]). 
Claims 6-7 and 23-24, and alternatively claims 27-28, are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over ‘982 and ‘015 (optionally with ‘028 and/or ‘266), further in view of Kim et al. (US 20160307740, hereafter ‘740).
The combination of ‘982 and ‘015 (optionally with ‘028) does not teach the limitations of:
Claims 6 and 23: wherein the first layer comprises at least one of: yttrium oxyfluoride (YOxFy), aluminum fluoride (AlF3), scandium oxide (SC2O3), hafnium oxide (HfO2), or lanthanum oxide (La2O3).
	Claims 7 and 24: wherein the second layer comprises at least one of: yttrium oxyfluoride (YOxFy), aluminum fluoride (AlF3), scandium oxide (SC2O3), hafnium oxide (HfO2), or lanthanum oxide (La2O3).

‘740 is an analogous art in the field of a system of processing a substrate using plasma reaction and a ceramic coating method therewith ([0002]), the plasma reaction may lead to damage of an inner surface of a process chamber. In this case, particles may be produced from the damaged inner surface of the process chamber to result in a process failure of the etching process ([0003], last sentence). ‘740 teaches that A ceramic layer 130 may be provided on a top surface of the lower housing 110. In certain yttrium oxyfluoride (YxOyFz, x=1, y=1, 2, and z=1, 2) (e g., YOF, YO2F, or YOF2) ([0040], last sentence), Referring to FIG. 8, the buffer layer 132 may be formed of or include a mixture of aluminum fluoride (AlF3) and yttrium oxide Y2O3. The mixture of AlF3 and Y2O3 may have a thermal expansion coefficient higher than that of the aluminum layer. in addition, the mixture of AlF3 and Y2O3 may have a thermal expansion coefficient lower than that of the yttrium oxyfluoride (YxOyFz) layer ([0057]), The forming of the ceramic layer 130 (in S20) may include … a chemical vapor deposition method ([0063]).

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill to have included yttrium oxyfluoride and aluminum fluoride, as taught by ‘740, as one of the first layer or the second layer in Figs. 3-5 of ‘982, for the purpose of preventing the process failure of the etching process, as taught by ‘740 ([0003], last sentence).

Note ‘740 also teaches the yttrium oxide portion of claims 27-28.

Response to Arguments
Applicant's arguments filed 05/14/2021 have been fully considered but they are not persuasive. 
In regarding to supplemental amendment, filed on 01/19/2021, Applicants argue the office action failed to address the supplemental amendment, see the middle of page 8.
This argument is found not persuasive.
The supplemental amendment was not entered because the office action was completed on 01/12/2021. Applicants never informed the examiner that their intention to file supplemental amendment and therefore, the examiner was never prompted for the filing of 01/19/2021. Should Applicants inform the examiner the supplemental amendment before submission, the examiner might have denied entry due to the fact the examiner already finished the examination of previous claim set.
Secondly, ‘015 clearly teaches the portion of the claim mentioned in the supplemental amendment. Therefore, this portion of the claim, if entered, had been addressed in ‘982 in view of ‘015 being applied to the claim 1 rejection.
Furthermore, the current amendment following the amendment of 12/09/2020, Applicants clearly understand the 01/19/2021 amendment was not entered.

Note also US 20070264793 cited in the conclusion.
In regarding to claims 1-11 and 20-26, Applicants argue that Firouzdor ‘982 only teaches only a single type of radical gas (fluorine radicals) and does not teach a second radical different than the first radical gas, see the last complete paragraph of page 9. Applicants then summarily conclude that Change ‘015 fails to remedy this deficiencies, see the middle of page 10.
This argument is found not persuasive.
plasma in either case may further comprise hydrogen and argon and the layer of titanium has been deposited by CVD (abstract), One known CVD method of depositing titanium films includes forming a plasma from a process gas that includes a TiCl4 source gas and a hydrogen (H2) reactant gas in a standard PECVD process” ([0008]) in addition to the with different cleaning sources including F2, ClF3 ([0094]).
Note also claim 20 “two radical gas sources, comprising a first radical gas source and a second radical gas source different from the first radical gas source” does not limited these two radical gas sources from downstream and upstream of remote plasma as defined in claim 1. Therefore, two precursors both from upstream or downstream of the remote plasma is included in claim 20, therefore, ‘982 as a one reference 103 rejection is still a valid claim 20 rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20010003271 is cited for SC2O3 or La2O3 as corrosion resistant film ([0062] and Fig. 3). US 9850573 is cited for AlF3 in Er2O3 for resistant ceramic coating (col. 4, lines 4-16) in multiple layer on chamber component 210 (Fig. 2, col. 6, lines 50-52) by ALD (col. 6, lines 23-24).

US 20070264793 is cited for remote plasma including F and H radicals ([0069]).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEATH T CHEN whose telephone number is (571)270-1870.  The examiner can normally be reached on 5:30am-2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/KEATH T CHEN/Primary Examiner, Art Unit 1716